DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2022 has been considered by the examiner.

Status of Claims 
	Claims 3, 5,7,9 12,14,16, 18, 19, 21, 22, 24-30, 33-36, 38-50, 52-59 and 61-67 are cancelled. Claims 1, 2, 4, 6, 8, 10, 11, 13, 15, 17, 20, 23, 31, 32, 37, 51, and 60 are pending in this application and examined in this Office Action. 
	 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 60 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a natural product, as discussed below.

Broadest reasonable interpretation of claim 60

TERT1 is also known as TERT (applicant’s specification, page 27, line 36).
“Expanded” is also known as grown or cultured or replicated under conditions to increase the number of cells and therefore would encompass cells cultured under laboratory conditions as well as cells naturally growing within organisms. 

The claimed invention is directed to an expanded somatic cell expressing TERT1.  As recited in claim 60, no structural characteristics are identified and therefore the characteristics of the somatic cell are not markedly different from the product’s naturally occurring counterpart in its natural state.  The claimed cell is described by function only and products having that function are taught in the art for the same purpose.  The claimed cell is found naturally occurring in nature, as discussed by Kinoshita et al (“Telomerase Reverse Transcriptase has an extratelomeric function in somatic cell reprogramming,” Journal of Biological Chemistry 289(22): 15776-15787 (2014)) (cited on IDS filed 01/14/2020 as document no. 5) (Kinoshita).  
Kinoshita discloses (page 15776, right column, bottom paragraph) that with each round of cell division in cells, telomere shortening occurs and that the process can cause genomic instability but that telomeres can be elongated by a process mediated by telomerase reverse transcriptase (TERT), the catalytic subunit of the enzyme telomerase. Kinoshita discloses TERT is inactivated in most mature somatic cells but its constitutive activation in stem cells and germ cells allows life-long cellular proliferation. Kinoshita therefore discloses TERT is naturally expressed in somatic cells and constitutively naturally expressed in stem cells and germ cells. Kinoshita therefore discloses the claimed expanded cell expressing TERT1.  The claimed genus (an expanded somatic cell expressing TERT1) embraces naturally occurring products as shown by Kinoshita.
Under Step 1 of the subject matter eligibility test for products and processes, it must be determined if the claim is to a process, machine, manufacture or a composition of matter.  In the instant case, claim 60 is directed to a composition of matter (the expanded somatic cell expressing TERT1).  The claim 60 is therefore directed to a statutory category, a product. 

	Under Step 2A, prong 2 of the analysis, it must be determined whether the claim recites additional elements that amount to significantly more than the judicial exception.  In the instant case, the claim fails to recite any additional elements that integrate the judicial exception (the expanded somatic cell expressing TERT1) into a practical application, and therefore the claim remains directed to a judicial exception invoking further analysis under step 2B.
	Under Step 2B, it must be determined if the claim recites additional elements that amount to significantly more than the judicial exception. In the instant case, claim 60 fails to recite any additional elements that amount to significantly more than the judicial exception.  Therefore, the claim as a whole does not amount to significantly more than the exception itself (there is no inventive concept in the claim) and is not eligible, thus concluding the eligibility analysis.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim 31 recites: 
A method of reprogramming somatic cells to induced pluripotent stem cells, the method comprising
(1) contacting the somatic cells with the composition of Claim 1,
(ii) introducing genetic elements that express induced pluripotent stem cells reprogramming factors into the somatic cells; and
(iii) culturing said expanded somatic cells comprising the genetic elements, thereby producing induced pluripotent stem cells.

Claim 32 recites: 
A method of reprogramming somatic cells to induced pluripotent stem cells, the method comprising:
(i) contacting the somatic cells with the composition of Claim 2;
(ii) introducing genetic elements that express induced pluripotent stem cells reprogramming factors into the somatic cells; and
(iii) culturing said expanded somatic cells comprising the genetic elements, thereby producing induced pluripotent stem cells.

Claim 51 recites:
A method for producing induced pluripotent stem cells, the method comprising:

(b) culturing said expanded somatic cells comprising the genetic elements, thereby producing induced pluripotent stem cells.

Each of claims 31, 32, and 51 recite the term “comprising genetic elements.” However, no claim recites that the reprogramming factors encoded by the genetic elements are expressed by the cell.  Genetic elements encode proteins, they do not express them.  Applicant’s specification discloses expression of the reprogramming factors carried by the genetic elements and does not disclose producing induced pluripotent stem cells without the expression of the proteins encoded by the genetic elements.
  There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement. These factors include, but are not limited to:

(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

Because claims 31, 32 and 51 all recite the term “comprising genetic elements that express reprogramming factors” and do not recite that the reprogramming factors are expressed by the cell, on this issue claims 31, 32 and 51 are treated together as a whole.

(A) The breadth of the claims: the claims recite introduction of genetic elements that express reprogramming factors into somatic cells.  The claims are broad, directed to genetic elements comprising reprogramming elements that are introduced into any somatic cell. 	 
(B) The nature of the invention: the nature of the invention is unpredictable.  Kinoshita (cited above) discloses (page 5776, right column, top paragraph) despite a wealth of research, the precise mechanisms underlying the reprogramming process are not fully understood; that overexpression of the four reprogramming factors, Klf4, Sox2, Oct3/4, and c-Myc, which are also known as the Yamanaka factors, can induce pluripotency in somatic cells, but  however, only a minority of somatic cells can be reprogrammed.  
 (C) The state of the prior art:  Kinoshita discloses (page 5776, right column, top paragraph) the precise mechanisms underlying the reprogramming process are not fully understood; that overexpression of the four reprogramming factors, Klf4, Sox2, Oct3/4, and c-Myc, which are also known as the Yamanaka factors, can induce pluripotency in somatic cells, but  however, only a minority of somatic cells can be reprogrammed.  
(D) The level of one of ordinary skill:  one of ordinary skill in the art is usually a medical doctor or a Ph.D.
(E) The level of predictability in the art:  The level of unpredictability in the art is high.  Kinoshita discloses (page 5776, right column, top paragraph)  recent reports suggest that these four transcription factors can induce other cell types in addition to pluripotent cells and that moreover, stochastic mechanisms are also thought to be involved in the generation of iPS cells and therefore, somatic cell reprogramming appears to be the result of multiple processes.
(F and G) The amount of direction provided by the inventors and working examples:  The inventors have failed to provide guidance disclosing how to reprogram somatic cells to induced pluripotent stem cells without expression of the genetic elements encoding the reprogramming factors by the cells. There are no working examples or information provide to one of skill explaining how to induced pluripotent stem cells from somatic cells without expression.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 31 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 31, line 6, “said expanded somatic cells” should read “said somatic cells” because there is no antecedent basis for “expanded.”
	Claim 32, line 7,  “said expanded somatic cells” should read “said somatic cells” because there is no antecedent basis for “expanded.”
	Claim 20 is rejected as being vague and unclear.  Claim 20 is recites reprogramming factors. Reprogramming factors are proteins so the genetic elements ‘encode’ the reprogramming factors and do not ‘comprise’ them. The final phrase “or wherein the genetic elements comprise nucleic acid sequences coding…” is vague and unclear because what they encode is left out.  
	Claim 23 is vague and unclear because is unclear if the carrier is inside the cells and  is delivering within the cell (inside) or if it means ‘into’ the cell.  Claim 23, depending from claim 1, is also vague and unclear because the relationship of the parts of the composition, ie gelatin, laminin, and carrier (claim 23) to each other is not stated. For example, are the gelation and laminin in claim 1 is substrate form in a culture dish, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1, 8, 10, 11, 13, 17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sekiguchi  (US 2017/0159020) (Sekiguchi 2017).
Sekiguchi 2017 discloses a composition for coating a culture surface of a culture vessel ([0019] (13)) wherein the solution comprises laminin [0020] and a non-laminin protein (“another protein”) which can be gelatin  ([0016] (5)). 
Sekiguchi 2017 discloses [0071] the gelatin can be present at 100 ug/ml  (0.01 w/v %) a value falling within the claimed range of  about “0.01 w/v% to about 10 w/v%” (claim 1, part 1).

Regarding claim 8, Sekiguchi 2017 discloses [0079] the laminin is a human laminin fragment (the claimed “recombinant human laminin”). 
Regarding claims 10 and 11, Sekiguchi 2017 discloses [0072] that the laminin and the another protein of interest (the claimed gelatin) are dissolved in buffer (claim 10, the claimed “aqueous composition”) which can be physiological saline (the claimed saline, claim 11) and therefore also disclosing the claimed “composition is provided as a dry composition which may be formed into an aqueous composition by the addition of a solvent”  (claim 11) and the claimed “wherein the composition is an aqueous composition” (claim 10). 
Regarding claim 13, Sekiguchi 2017discloses the composition can comprise other proteins in addition to laminin such as collagen [0064].
Regarding claim 17, Sekiguchi 2017 discloses [0123] addition of a ROCK inhibitor Y-27632 to a culture of iPS cells in order to inhibit apoptosis. 
The claimed “composition for promoting reprogramming of somatic cells” is an intended use of the composition and not given patentable weight.  Therefore, the composition is examined.

2.	Claim 60 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinoshita (full citation above).
Kinoshita discloses (page 15776, right column, bottom paragraph) that with each round of cell division in cells, telomere shortening occurs and that the process can cause genomic instability but that telomeres can be elongated by a process mediated by telomerase reverse transcriptase (TERT), the catalytic subunit of the enzyme telomerase. Kinoshita discloses TERT is inactivated in most mature somatic cells but its constitutive activation in stem cells and germ cells allows life-long cellular proliferation. .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  		obviousness or nonobviousness.

1.	Claims 1, 8 10, 11, 13, 15, 17, 20, 31, 37, 51 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi  et al (US 2014/0127806) (Sekiguchi 2014) in view of Sekiguchi (US 2017/0159020) (Sekiguchi 2017) (cited on IDS filed 01/14/2020 as document no. 1, USPN 10,428,311).
Sekiguchi 2014 discloses a method for establishing iPS cells derived from somatic cells ([0007] (17) (page 2, left column, last paragraph) on a substrate comprising laminin (Abstract) and a composition for promoting the reprogramming of the 
Sekiguchi 2014 discloses bringing the somatic cells into contact with nuclear reprogramming factors such as be Oct3/4, Klf4, c-Myc, Sox2, TERT (the claimed “genetic elements further comprise TERT1;” claim 20), SV40 Large T antigen which can be encoded as a nucleic acid in a plasmid [0068] (the claimed “genetic elements which comprise induced pluripotent stem cell reprogramming factors”) (claim 20; claim 31(ii); claim 51(a)).  Applicants’ specification discloses TERT is also known as TERT1 (page 27, line 36).  Sekiguchi 2014 discloses the laminin has binding sites which bind cell growth regulatory molecules [0001]. 
Sekiguchi 2014 discloses culturing the cells comprising the genetic elements (the claimed “expanded somatic cells”) to produce iPS cells [0078] (claim 31(iii)).
Regarding claim 15, Sekiguchi 2014 discloses [0028] the composition can comprise TGFB, FGF, TGF IGF (the claimed “composition further comprises one or more growth factors selected from TGFbeta, EGF, IGF and FGF”). 
Regarding claim 20, Sekiguchi 2014 discloses [0068 part (4)] the method for establishing iPS cells comprises bringing a nuclear reprogramming substance into contact with somatic cells [0007] , [0057] and that the substances can be Oct3/4, Klf4, c-Myc, Sox2, TERT, SV40 Large T antigen and can be encoded as a nucleic acid in a plasmid [0077]. 
Regarding claims 37, and 60, Sekiguchi 2014 discloses [0087] the somatic cells can be obtained from animals, thereby disclosing the claimed “isolating somatic cells from a sample” (claim 37, part (i)). Sekiguchi 2014 discloses bringing the somatic cells into contact with nuclear reprogramming factors such as be Oct3/4, Klf4, c-Myc, Sox2, TERT, SV40 Large T antigen which can be encoded as a nucleic acid in a plasmid [0077] (the claimed genetic elements) (claim 31, part (ii)) and obtaining iPS cells (the claimed “expanding the somatic cells for a predetermined period of time wherein the expanded somatic cells express TERT1;” claim 37(ii) and claim 60). The claimed 
One of ordinary skill would have had a reasonable expectation that the somatic cells transfected with the nuclear reprogramming factor are expressing the factors, including TERT1 (the claimed “expanded somatic cell expressing TERT1;” claim 60) in view of the teachings of Sekiguchi 2014  that iPS cells derived from somatic cells were successfully obtained, lacking evidence to the contrary (claim 37, part (ii)). 
Regarding claim 51, Sekiguchi 2014 discloses bringing the somatic cells into contact with nuclear reprogramming factors such as be Oct3/4, Klf4, c-Myc, Sox2, TERT, SV40 Large T antigen which can be encoded as a nucleic acid in a plasmid [0077] (the claimed genetic elements) (claim 51, part (a)), culturing the cells and obtaining iPS cells (claim 51, part b).
Sekiguchi 2014 differs from the claims in that the document fails to disclose reprogramming cells on a laminin substrate which also comprises gelatin. However, Sekiguchi 2017 cures the deficiency.
Sekiguchi 2017 discloses a composition for coating a culture surface of a culture vessel ([0019] (13)) wherein the solution comprises laminin [0020] and a non-laminin protein which can be gelatin  ([0016] (5)).  Sekiguchi 2017 discloses culturing human iPS cells on a culture plate coated with a gelatin laminin combination [0028]. 
Sekiguchi 2017 discloses [0071] the gelatin can be present at 100 ug/ml  (0.01 w/v %) a value falling within the claimed range of  about “0.01 w/v% to about 10 w/v%” (claim 1, part 1).
Sekiguchi 2017 discloses [0083] the laminin can be present at a concentration of 5.0 ug/ml or lower, a value overlapping the claimed “1 ug/ml to about 1000 ug/ml” (claim 1, part 2).  
Regarding claim 8, Sekiguchi 2017 discloses [0079] the laminin is a human laminin fragment (the claimed “recombinant human laminin”). 
Regarding claims 10 and 11, Sekiguchi 2017 discloses [0072] that the laminin and the protein of interest (the claimed gelatin) are dissolved in buffer which can be physiological saline (the claimed saline, claim 11) and therefore also disclosing the claimed “composition is provided as a dry composition which may be formed into an 
Regarding claim 13, Sekiguchi 2017 discloses the composition can comprise other proteins in addition to laminin such as collagen [0064].
Regarding claim 17, Sekiguchi 2017 discloses [0123] addition of a ROCK inhibitor Y-27632 to a culture of iPS cells in order to inhibit apoptosis. 
It would have been obvious to one of ordinary skill to modify the method of Sekiguchi 2014 by growing the cells on a substrate further comprising gelatin as suggested by Sekiguchi 2017 in view of the teachings of Sekiguchi 2017 that the presence of gelatin (“another protein”) will enhance human iPS cell growth [0044]. One of ordinary skill would have had a reasonable expectation of success in reprogramming somatic cells to produce induced pluripotent stem cells on the gelatin laminin substrate in view of the teachings of Sekiguchi 2017 that culture of iPS cells was enhanced [0049].  One of ordinary skill would have been motivated to modify the method of Sekiguchi 2014 by culture on a gelatin laminin substrate as suggested by Sekiguchi 2017 in order to produce stably produce iPS cells for use in regenerative medicine and in conditions which are feeder-free and xeno-free (Sekiguchi 2017, [0002]) (claim 31, part 1, the claimed “contacting the somatic cells with the composition of claim 1”).

2.	Claims 2, 4, 6 and 32 are rejected over Sekiguchi 2014 and Sekiguchi 2017 as applied to claims 1, 8 10, 11, 13, 15, 17, 20, 31, 37, 51 and 60 above and further in view of Mack (US 20120009676) (Mack).  The teachings of Sekiguchi 2014 and Sekiguchi 2017 above are incorporated herein in their entirety.  
Briefly, from above, Sekiguchi 2014 discloses [0068 part (4)] the method for establishing iPS cells comprises bringing a nuclear reprogramming substance into contact with somatic cells [0007] , [0057] and that the substances can be Oct3/4, Klf4, c-Myc, Sox2, TERT, SV40 Large T antigen and can be encoded as a nucleic acid in a plasmid [0077] (claim 32 (ii), the claimed “introducing genetic elements that express induced pluripotent stem cell reprogramming factors into somatic cells”)(claim 32 (iii), the claimed culturing said expanded somatic cells comprising the genetic elements thereby producing induced pluripotent stem cells”).

	Mack discloses methods and compositions for improved overall reprogramming efficiency of somatic cells into induced pluripotent stem cells (Abstract), specifically hematopoietic progenitor cells (Abstract). Mack discloses [0132] the matrix composition preferably includes laminin. Mack discloses [0132] a suitable matrix composition may be prepared by diluting laminin  in Dulbecco's phosphate buffered saline (DPBS) to a protein concentration of 5 ug/ml to about 200 ug/ml, a value encompassing the claimed “laminin at a concentration of about 50 ug/ml to about 200 ug/ml (claims 2, 4, 6); and  the claimed “laminin at a concentration of about 50 ug/ml to about 100 ug/ml (claims 2, 4, 6, 32).
Regarding claim 2, Sekiguchi 2017 discloses the gelatin [0071] can be present at 50 ug/ml  to 500 ug/ml or more (0.005 w/v % to  0.05 w/v%) a value overlapping the claimed range of about “0.04 w/v% to about 10% w/v”.  Mack discloses [0132] the concentration of laminin can be 5 ug/ml to about 200 ug/ml, a value encompassing the claimed “laminin at a concentration of about 50 ug/ml to about 200 ug/ml;” and the claimed “laminin at a concentration of about 50 ug/ml to about 100 ug/ml.”
Regarding claim 4, Sekiguchi 2017 discloses [0071] the gelatin can be present at 50 ug/ml  to 500 ug/ml or more (0.005 w/v % to  0.05 w/v%), the “or more” being  a value overlapping or encompassing the claimed range of about “0.5 w/v% to about 10 w/v%. Mack discloses [0132] the concentration of laminin can be 5 ug/ml to about 200 ug/ml, a value encompassing the claimed “laminin at a concentration of about 50 ug/ml to about 200 ug/ml;” and the claimed “laminin at a concentration of about 50 ug/ml to about 100 ug/ml.”
Regarding claim 6, Sekiguchi 2017 discloses [0071] the gelatin can be present at 500 ug/ml (0.05 w/v %) or higher, the “or more” being a value overlapping or encompassing the claimed range of “about 1 w/v% to about 10 w/v%”.  Mack discloses [0132] the concentration of laminin can be 5 ug/ml to about 200 ug/ml, a value encompassing the claimed “laminin at a concentration of about 50 ug/ml to about 200 
Regarding claims 2, 4, and 6, Sekiguchi 2017 discloses [0070] that the concentration of the “another protein” (gelatin) can be 100-fold or more of that of the laminin and that typical concentration of the “another” protein can be 2000-fold of that of the laminin.  Therefore, Sekiguchi 2017 renders obvious the claimed gelatin concentrations of 0.04 w/v% to 10 w/v% (claims 2, 4, and 6).
	It would have been obvious to one of ordinary skill to modify the method of Sekiguchi 2014 and Sekiguchi 2017 by increasing the concentration of laminin in the culture substrate depending on the type of somatic cell to be reprogrammed (claim 32) (the claimed “contacting the somatic cells with the composition of claim 2”).  Mack discloses reprogramming of hematopoietic progenitor cells to iPS cells and Sekiguchi 2014 and Sekiguchi 2017 do not specify a particular somatic cell type to be reprogrammed. 
	It would have been obvious to one of ordinary skill to use concentrations of gelatin and laminin giving the best reprogramming results, lacking evidence to the contrary.  One of ordinary skill would have been able to determine the optimal gelatin and laminin concentrations through routine trial and error.  
	One of ordinary skill would have had a reasonable expectation of success in obtaining optimal concentrations of laminin and gelatin in view of the teachings of Sekiguchi 2017 [0069], disclosing that even when a large excess of the “another” protein (gelatin) is used concomitantly with the laminin, the activity of the laminin at a low coating concentration is enhanced and the teachings of Sekiguchi 2017 [0071] that any concentration of gelatin can be selected as long as the activity enhancing effect can be produced. 
	One of ordinary skill would have been motivated to choose the optimal concentration of gelatin and laminin for reprogramming in order to facilitate the production of iPS cells in view of the teachings of Mack that iPS cells are important in research and potentially have therapeutic uses [0007]. 


	The teachings of Sekiguchi 2014 and Sekiguchi 2017 above are incorporated herein in their entirety.
 	Sekiguchi 2014 and Sekiguchi 2017 differ from the claims in that the documents fail to disclose a carrier comprising nanoparticles for delivery of genetic elements to somatic cells.  However, Tammam cures the deficiency.
	Tammam discloses delivery of recombinant OCT4 (the claimed genetic element) by chitosan nanoparticles for generation of induced pluripotent stem cells (title).  Tammam discloses successful delivery of OCT-4 (the claimed “genetic factor,” claim 23) into human fibroblasts (Abstract).
	It would have been obvious to one of ordinary skill to modify the method of Sekiguchi 2014 and Sekiguchi 2017 by using nanoparticle carriers to deliver genetic elements into somatic cells as suggested by Tammam in view of the teachings of Tammam that OCT-4 loaded nanoparticles enabled cell treatment with high micromolecular concentrations of OCT4.  One of ordinary skill would have had a reasonable expectation of success in using nanoparticle delivery of genetic factors into somatic cells  in view of the teachings of Tammam disclosing that chitosan NPs were able to considerably stabilize the DNA-binding activity of recombinant OCT4 as well as to deliver the OCT4 cargo into nucleic of human fibroblasts (page 37729, right column, second paragraph).

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632